DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenen et al. (US 2014/0299089 A1) in view of Hansen et al. (US 2010/0269474 A1).
Koenen discloses an internal combustion engine (1000), comprising: an engine block (1002); a blower housing (1060) configured to direct cooling air to the engine block; a crankshaft (1008) configured to rotate about a crankshaft axis; and an electric starting system, comprising: an electric motor (1016); and an energy storage device (1020) secured to the blower housing (1060) and above the crankshaft (1008), wherein the energy storage device (1020) is electrically coupled to the electric motor(1016) to power the electric motor (1016); wherein when the electric starting system is activated, the electric starting system rotates the crankshaft (1008) to rotate the engine for starting.
Koenen is silent as to the energy storage device is located within the blower housing.
Hansen discloses a mower (10) having a battery (52) located within a blower housing ( baffle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koenen by locating the battery within the baffle as disclosed by Hansen to substantially restrain the movement of the battery.
Regarding claim 2, wherein the electric motor (1016) is located within the blower housing (1060); wherein the electric motor is secured to an underside of the blower housing.
Regarding claim 3, further comprising: a mounting frame (fig. 2A); wherein the electric motor (1016) is coupled to the mounting frame; wherein the blower housing is configured to be interchangeable with a second blower housing; see figure 2A.
Regarding claim 4, further comprising: a controller (430) configured to control the electric motor (416) to start at an initial rotational speed (420 and increase the rotational speed over time. 
Regarding claim 5, further comprising a mounting plate, wherein the energy storage device (1020)  is fastened to the mounting plate ; fig. 2A.
Regarding claim 6, wherein the energy storage device (1020) is located between the blower housing (1060) and the mounting plate.
Regarding claim 7, wherein the energy storage device is a rechargeable lithium-ion battery (paragraph [0079]); see at least claim 1.
Regarding claim 8, wherein the internal combustion engine further comprises a charging system to charge the energy storage device.
Regarding claim 9, wherein the charging system comprises an alternator (paragraph [0147]) configured to produce electricity.
Regarding claim 10, wherein the charging system produces electricity by receiving waste electricity (waste energy, [0111]).
Regarding claim 11, wherein the electric motor (1016) turns off automatically in response to the engine reaching a threshold speed.
Regarding claim 12, wherein the electric motor (1060) turns off automatically in response to a user removing a start input.
Regarding claim 13, wherein the electric motor turns off automatically after a set period of cranking time (cranking limiter, [0178]).
Regarding claim 14, Koenen discloses an electric starting system for an internal combustion engine (1000), comprising: an electric motor (starting motor 1016); and a rechargeable battery (1020) secure to  a blower housing (1060) of the internal combustion engine, wherein the rechargeable battery is electrically coupled to the electric motor (1016) to power the electric motor; wherein when the electric starting system is activated, the electric starting system rotates a crankshaft (1008) of the internal combustion engine to rotate the engine for starting, wherein the rechargeable battery is positioned above the crankshaft.
Koenen is silent as to the energy storage device is located within the blower housing.
Hansen discloses a mower (10) having a battery (52) located within a blower housing ( baffle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koenen by locating the battery within the baffle as disclosed by Hansen to substantially restrain the movement of the battery.
Regarding claim 15, wherein the electric motor (1016) turns off automatically in response to the engine reaching a threshold speed (420).
Regarding claim 16, wherein the electric motor turns off automatically in response to a user removing a start input.
Regarding claim 17, Koenen discloses outdoor power equipment (lawn mower) comprising: an internal combustion engine (1000) comprising: an engine block (1002); a blower housing (1060); a crankshaft (1008) configured to rotate about a crankshaft axis; an electric starting system, comprising: an electric motor (1016); and a battery (1020) secured to the blower housing, wherein the battery (1020) is electrically coupled to the electric motor (1016) to power the electric motor and positioned above the crankshaft (1008); and wherein when the electric starting system is activated, the electric starting system rotates the crankshaft to rotate the engine for starting.
Koenen is silent as to the energy storage device is located within the blower housing.
Hansen discloses a mower (10) having a battery (52) located within a blower housing ( baffle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koenen by locating the battery within the baffle as disclosed by Hansen to substantially restrain the movement of the battery.
Regarding claim 18, wherein the electric motor (1016)  is located within the blower housing; wherein the electric motor is secured to an underside of the blower housing.
Regarding claim 19, further comprising: a mounting frame; wherein the electric motor (1016) is coupled to the mounting frame; wherein the blower housing is configured to be interchangeable with a second blower housing.
Regarding claim 20, wherein the battery (1020) is a rechargeable lithium-ion battery. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,539,112. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers with electric starting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747